Citation Nr: 1624430	
Decision Date: 06/17/16    Archive Date: 06/29/16

DOCKET NO.  10-11 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

Entitlement to a rating in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Taylor, Counsel






INTRODUCTION

The Veteran served on active duty from April 1966 to March 1968.

This appeal comes before the Board of Veterans' Appeals (Board) from a May 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) that continued a 30 percent rating for service-connected PTSD.  In a January 2010 rating decision, the RO increased the Veteran's rating to 50 percent effective the date of his December 2007 claim for an increased rating.

In December 2014, the Board remanded the case for additional development, which has been completed.  

The Board notes that an August 2014 rating decision reflects that a total disability based upon individual unemployability (TDIU) was granted based on service-connected ischemic heart disease.  The issue of unemployability due to PTSD is not raised by the record at any time during the appeal.  


FINDING OF FACT

PTSD does not result in occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; total occupational and social impairment due to PTSD is not shown.  


CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for PTSD have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.130, Diagnostic Code 9411 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2015).

A February 2008 letter satisfied the duty to notify provisions.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).

The Veteran's service treatment and personnel records have been obtained.  Post-service VA and private treatment records have also been obtained, including records from the Social Security Administration (SSA).

The Veteran was provided a VA medical examination in April 2008 and March 2015.  The examinations, along with the medical opinions, are sufficient evidence for deciding the claim.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disability in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

II.  Laws and Regulations

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  

PTSD is rated under 38 C.F.R. § 4.130, Diagnostic Code 9411.  The rating criteria provide that a 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing effective work and social relationships.  Id.

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  Id.

A 100 percent rating is warranted for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.  Id.

When evaluating a mental disorder, the rating agency shall consider the frequency, severity, and duration of psychiatric symptoms, the length of remissions, and the veteran's capacity for adjustment during periods of remission.  The rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment, rather than solely on the examiner's assessment of the level of disability at the moment of the examination.  When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126.

The use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

A GAF (Global Assessment of Functioning) score is a scale reflecting the psychological, social, and occupational functioning on a hypothetical continuum of mental-health illness.  See Richard v. Brown, 9 Vet. App. 266, 267 (1996), citing the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994).  This is more commonly referred to as DSM-IV.

A GAF of 21 to 30 is indicative of behavior considerably influenced by delusions or hallucinations or serious impairment in communication or judgment (e.g., sometimes incoherent, acts grossly inappropriate, suicidal preoccupation) or an inability to function in almost all areas (e.g., stays in bed all day, no job, home or friends).

A GAF of 31 to 40 is indicative of some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or any major impairment in several areas, such as work or school, family relations, judgment, thinking or mood (e.g., depressed man avoids friends, neglects family, and is unable to work; child frequently beats up younger children, is defiant at home, and is failing at school).

A GAF of 41 to 50 is indicative of serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifter) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).

A GAF of 51 to 60 is indicative of moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).

A of 61 to 70, and is indicative of some mild symptoms (e.g., depressed mood and mild insomnia); or, some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, has some meaningful interpersonal relationships.

The Board notes that an examiner's classification of the level of psychiatric impairment by a GAF score is to be considered, but is not determinative of the percentage rating to be assigned.  VAOPGCPREC 10-95.

VA has changed its regulations, and now requires use of DSM-5, effective August 4, 2014.  Among the changes, DSM-5 eliminates the use of the GAF score in the evaluation of psychiatric disorders.  The change was made applicable to cases certified to the Board on or after August 4, 2014; and is not applicable to cases certified to the Board prior to that date, as in this case.  79 Fed. Reg. 45093 (Aug. 4, 2014).

III.  Analysis

The Veteran's service-connected PTSD is rated as 50 percent disabling for the entire appeal period.  The contention is that his PTSD is worse than reflected in the 50 percent evaluation assigned.  The Board has considered the Veteran's competent report of symptoms, to include irritability, isolation, difficulty with concentration and sleeping, and memory loss, all of which result in impairment in social and/or occupational functioning.  

As some context, it is observed that the Veteran's employment history was that of a fire fighter for nearly 30 years in a large Midwestern city.  He retired in 2004, following a heart attack and shoulder surgery.  Records indicate the Veteran turned 59 that year.  

In connection with his claim the Veteran was examined for VA purposes in April 2008.  That VA examination report reflects that the Veteran was alert, oriented to time, place, and person, and answered questions appropriately.  Although a constricted affect, limited range of emotional facial expressions and limited insight were noted, no impairment of thought process was reported.  In addition, judgment was reported to be "okay."  The Veteran denied suicidal and homicidal thoughts/ideation, as well as delusions and hallucinations, and no alcohol or substance abuse was reported.  

A GAF of 48 was assigned, and noted to "reflect[] the impact post-traumatic stress disorder has on his social functioning," yet earlier in the report, it was indicated there was no impairment of thought process, social functioning or normal activities of daily living, which inconsistency reduces the probative value of this examiner's particular judgment in this regard.  

Additional records include a November 2008 Vet Center report which reflects that the Veteran was well groomed, and oriented to person, place, and time.  While motor activity was characterized as tense, affect was appropriate, and good judgment and insight were reported, together with normal thought, and perception.  Significant depression was acknowledged, however, with chronic daily, nightmares and intrusive thoughts.  It also was noted that the Veteran drank heavily, and that when an argument with his wife appeared imminent, he retreated to their summer home.  The nature of this relationship saddened the Veteran.  Recent loss of a brother for whom he had not properly grieved was noted, and that he was an active practitioner of his religious faith.  

A January 2009 VA treatment records note that the Veteran was well-groomed and oriented times four.  Although a restricted affect was noted, speech was fluent and spontaneous, and thought process was noted to be goal oriented.  Although suicidal ideation was noted, it was specifically indicated there was no plan, and that suicide   would never be acted upon because of the importance the Veteran attaches to his family and in view of his religion's teachings on that act.  Insight and judgment were determined to be good, and no perceptual disturbance was reported.  A GAF of 51 was assigned.  

March 2011 VA treatment records reflect that speech and language were of normal articulation and prosody, and not pressured.  The tone was noted to be only mildly anxious and irritated.  Although mood was noted to be depressed and anxious, the Veteran was at the same time cooperative, interactive, and coherent.  Eye contact was fair, and he was oriented times four.  In addition, thought processes were logical and sequential; judgment and insight were noted to be good; and no hallucinations or delusions were noted.  No active suicidal or homicidal ideation was noted, and although the Veteran's stated he had thoughts of not being around, he clarified that he did not have suicide intentions, behaviors, plans or wishes.  Moreover, a contemporaneous PTSD screen reflects that the Veteran specifically denied feeling hopeless about the present or the future, and denied thoughts about suicide and had never attempted suicide.  

The document noted the Veteran lived with his wife of 38 years, had three friends, worked out, and, when the weather was nice, went fishing for seven days a week.  In addition to an excellent relationship with his children, it was noted that his grandchildren "kept him going."  Good grooming, hygiene, appetite, and energy were reported and it was determined that the Veteran was able to care for himself.  A GAF score of 40 was entered, but the disconnect between that score and the reported findings reduces its probative value.   

When examined in connection with this matter in March 2015, the examiner noted the Veteran's mood was mildly depressed, but his thought, speech, behavior, and eye contact were normal.  In addition, although a history of suicidal thoughts was noted, the Veteran stated that he would not act upon them as he was very religious and loved his family.  The examiner also observed the Veteran remained married to his wife of 42 years, and although he spends several months of the year at a vacation home, owing to the strain in his relationship with his wife due to his irritability, his wife and other family members regularly visit, and he lives with his wife the remainder of the year.  Further, in addition to enjoying watching his grandchildren, all of with whom he was noted to have a good relationship, the report reflects that he got along with neighbors, and enjoyed fishing, walking, and working out, although there was diminished enjoyment from other activities.  

It was further noted that the Veteran volunteered at his church parish to assist older members, and that he had other friends, one of whom he visited every two months to help him out because of the friend's lung cancer.  The examiner noted that the Veteran had not consistently sought treatment since filing his 2007 claim, and considered the Veteran's PTSD symptoms to produce reduced reliability and productivity.  

After considering the evidence in its entirety, it is the Board's view the Veteran's PTSD is not shown to be productive of deficiencies in most areas, or total social and occupational impairment.  Certainly, irritability, depression and sleep problems are seen and it is apparent the subject of suicide is among the Veteran's thoughts, but at the same time, he maintains a good relationship with his family, he performs charitable work through his Church, maintains other friendships, and his judgement and thinking are not abnormal.  It has been clarified, the Veteran does not have suicidal intentions, behaviors, plans or wishes.  In view of this, the Board concludes the Veteran's symptoms do not more nearly approximate the criteria for a 70 percent evaluation or higher for PTSD.  




IV.  Other Considerations

The Board has also considered whether referral for an extraschedular rating is appropriate.  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008).

Under the approach prescribed by VA, if the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, the assigned schedular evaluation is, therefore, adequate, and no referral is required.  

In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms".  38 C.F.R. § 3.321(b)(1) (2015).  Related factors include "marked interference with employment" and "frequent periods of hospitalization".  Id.  

When the rating schedule is inadequate to evaluate a claimant's disability picture and that picture has related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the Under Secretary for Benefits or the Director of Compensation Service for completion of the third step-a determination of whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  Id. 

In this case, the Board finds that the rating criteria contemplate the Veteran's psychiatric disorder.  His service-connected PTSD is amply covered by the Schedule of Ratings for Mental Disorders that provides broad criteria with non-exhaustive examples.  As the schedular rating criteria are more than adequate to evaluate the symptoms and manifestations of the Veteran's psychiatric disorder, referral for consideration of an extraschedular rating for this disability is not warranted.     

As noted, the RO has awarded a TDIU based on service-connected heart disease, which decision has not been contested.  


ORDER

A rating in excess of 50 percent for PTSD is denied.  



______________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals






Department of Veterans Affairs


